Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 20, 2019

The Court of Appeals hereby passes the following order:

A20A0005, A20I0004. QUINCY JOHN DIBENARDO v. THE STATE (two
    cases).

      Quincy John Dibenardo filed an application for interlocutory appeal in the
Supreme Court, which was granted, and an appeal was filed. On June 3, 2019, the
Supreme Court entered an order dismissing the direct appeal, vacating its grant of the
interlocutory application, and transferring the application to the Court of Appeals.
The case was initially docketed as Case Number A19I0270, which was granted on
July 11, 2019. Thereafter, the case was improperly docketed as a direct appeal, Case
Number A20A0005, and a second interlocutory application, Case Number A20I0004.
Because the latter cases were docketed in error, Case Numbers A20A0005 and
A20I0004 are hereby DISMISSED.1

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/20/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
       The dismissal of Case Numbers A20A0005 and A20I0004 has no bearing on
our order granting Case Number A19I0270.